DETAILED ACTION
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.
Claims 22, 24-27 and 29-39 remain pending in the application. 

Information Disclosure Statement
Regarding the IDS submitted on 5/16/2022, it is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Allowable Subject Matter
Claims 34-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 34, the prior art of record, in combination with other limitations of the claim, is silent on “wherein said motor control system is not configured to change the operation of said electric motor based on: the current through said electric motor exceeding the current threshold; and said firing member exceeding the predetermined distance”.  Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Regarding claim 35, the prior art of record, in combination with other limitations of the claim, is silent on “wherein said motor control system is not configured to change the energized state of said electric motor based on: the current to said electric motor exceeding the current threshold; and said firing member exceeding the predetermined distance”.  Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Regarding claim 36, the prior art of record, in combination with other limitations of the claim, is silent on “wherein the input from said current sensor is indicative of said replaceable unspent staple cartridge being absent from the end effector”.  Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Regarding claim 38, the prior art of record, in combination with other limitations of the claim, is silent on “wherein the input from said current sensor is indicative of said replaceable unspent staple cartridge being absent from the end effector”.  Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Claims 37 and 39 are allowed for depending on one of the above allowed claims.

Claim Objections
Claims 34-35 are objected to because of the following informalities:    
In claims 34 and 35, “election motor” should be “electric motor”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 22, 25, 27, 30, 32-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPGP# 20060278680 of Viola (henceforth Viola) in view of USP# 20040231870 of McCormick et al. (henceforth McCormick).
Regarding claim 22, Viola teaches a surgical instrument (Viola: 10), comprising: 
an end effector (Viola: 18) including a replaceable unspent staple cartridge (Viola: para 0043, 0076) comprising staples (Viola: 158) removably stored therein; 
a staple firing drive (Viola: 66 and connection between 66 and 28, 74, 162, 164), comprising: 
an electric motor circuit (Viola: 66 and its connections to the controller 28) including an electric motor (Viola: 66); and 
a firing member (Viola: 74, 162, 164, knife in para 0065) movable through a firing stroke by said electric motor (Viola: para 0065, 0075-0076), wherein said firing stroke comprises a first stroke portion (Viola: stoke portion that is before the firing member 162, 164 engages the staple pushers 160) and a second stroke portion (Viola: stoke portion that is after the firing member 162, 164 engages the staple pushers 160), and wherein said firing member comprises a tissue cutting knife (Viola: knife in para 0065); and wherein said staples are deployable from said replaceable unspent staple cartridge based on movement of said firing member through said firing stroke (Viola: para 0065)
a motor control system (Viola: 28, 106, 112), comprising: 
a position sensor (Viola: 106, 112) configured to detect the position of said firing member (Viola: para 0091-0094), wherein said motor control system is configured to change the operation of said electric motor based on an input from said position sensor (Viola: para 0091-0094).
Viola is silent on a current sensor configured to detect the current through said electric motor, wherein said motor control system is configured to change the operation of said electric motor based on an input from said current sensor.
However, McCormick teaches a motor (McCormick: 14, 32) for a power tool and a current sensor (McCormick: 84, fig. 7) configured to detect the current through said electric motor (McCormick: para 0054); and a motor control system (McCormick: 80, fig. 7) wherein said motor control system is configured to change the operation of said electric motor based on an input from said current sensor (McCormick: para 0054). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the surgical instrument of Viola with the addition of a current sensor as taught by McCormick in order to prevent damage to the tool (surgical instrument) in case of a stall/stuck condition.
Regarding claim 25, as shown in claim 22, the combination of Viola and McCormick teaches wherein said motor control system comprises a microprocessor (Viola: para 0049, i.e. “The controller 28 is any electronic device being coupled to a memory for executing one or more readable program instructions”.  Please note “microprocessor” as defined by macmillan dictionary is “a piece of electronic equipment inside a computer that makes it work.”, and since controller 28 makes the motor 66 work, it has been broadly interpreted as a microprocessor. https://www.macmillandictionary.com/dictionary/american/microprocessor#microprocessor_4 Accessed 2/17/2022).
Regarding claim 27, Viola teaches a surgical instrument (Viola: 10), comprising: 
an end effector (Viola: 18) configured to receive a replaceable unspent staple cartridge (Viola: 21, para 0043, 0076) comprising staples (Viola: 158) removably stored therein; 
a staple firing drive (Viola: 66, 74, 162, 164), comprising: 
an electric motor circuit (Viola: 66 and its connection to controller 28) including an electric motor (Viola: 66); and 
a firing member (Viola: 74, 162, 164) movable through a firing stroke by said electric motor (Viola: para 0065, 0075-0076), wherein said firing stroke comprises an initial stroke portion (Viola: stoke portion that is before the firing member 162, 164 engages the staple pushers 160) and a staple firing stroke portion (Viola: stoke portion that is after the firing member 162, 164 engages the staple pushers 160), and wherein said firing member comprises a tissue cutting knife (Viola: knife in para 0065); 
a motor control system (Viola: 28), comprising: 
a position sensor (Viola: 106, 112) configured to detect the position of said firing member (Viola: para 0091-0094), wherein said motor control system is configured to change the energized state of said electric motor based on an input from said position sensor (Viola: para 0091-0094).
Viola is silent on a current sensor configured to detect the current to said electric motor, wherein said motor control system is configured to change the energized state of said electric motor based on an input from said current sensor.
However, McCormick teaches a motor (McCormick: 14, 32) for a power tool and a current sensor (McCormick: 84, fig. 7) configured to detect the current to said electric motor (McCormick: para 0054); and a motor control system (McCormick: 80, fig. 7) wherein said motor control system is configured to change the energized state of said electric motor based on an input from said current sensor (McCormick: para 0054). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the surgical instrument of Viola with the addition of a current sensor as taught by McCormick in order to prevent damage to the tool (surgical instrument) in case of a stall/stuck condition.
Regarding claim 30, as shown in claim 27, the combination of Viola and McCormick teaches wherein said motor control system comprises a microprocessor (Viola: para 0049, i.e. “The controller 28 is any electronic device being coupled to a memory for executing one or more readable program instructions”.  Please note “microprocessor” as defined by macmillan dictionary is “a piece of electronic equipment inside a computer that makes it work.”, and since controller 28 makes the motor 66 work, it has been broadly interpreted as a microprocessor. https://www.macmillandictionary.com/dictionary/american/microprocessor#microprocessor_4 Accessed 2/17/2022).
Regarding claim 32, as shown in claim 22, the combination of Viola and McCormick teaches wherein said motor control system is configured to change the operation of said electric motor based on: a comparison of the position of said firing member detected by said position sensor to a predetermined distance along said firing stroke (Viola: para 0091-0094, especially section “the non-contact sensor now located the second distance away from the magnetic field of the magnetic member 112 modulates an operation of the motor 66” of para 0093 and the different “modulations” described in para 0094); and a comparison of the current through said electric motor to a current threshold (McCormick: para 0054 “over current threshold” = current threshold. See also section “If excess current is detected by current monitor 84, such as may occur if clamp 10 is stalled or stuck, the output from motor drive circuit 80 is inhibited” of para 0054).
Regarding claim 33, as shown in claim 27, teaches wherein said motor control system is configured to change the energized state of said electric motor based on: a comparison of the position of said firing member detected by said position sensor to a predetermined distance along said firing stroke (Viola: para 0091-0094, especially section “the non-contact sensor now located the second distance away from the magnetic field of the magnetic member 112 modulates an operation of the motor 66” of para 0093 and the different “modulations” described in para 0094); and a comparison of the current to said electric motor to a current threshold (McCormick: para 0054 “over current threshold” = current threshold. See also section “If excess current is detected by current monitor 84, such as may occur if clamp 10 is stalled or stuck, the output from motor drive circuit 80 is inhibited” of para 0054).

Claims 24 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viola in view of McCormick and in further view of USP# 20050173490 of Shelton, IV (henceforth Shelton).
Regarding claim 24, as shown in claim 22, the combination of Viola and McCormick is silent on wherein said surgical instrument further comprises a firing lockout configured to block said second stroke portion if said replaceable unspent staple cartridge is missing from said end effector, and wherein said staples are ejected from said replaceable unspent staple cartridge during said second stroke portion if said replaceable unspent staple cartridge is seated in said end effector.
However, Shelton teaches a similar surgical instrument (Shelton: 10) with an end effector (Shelton: 12) including a replaceable unspent staple cartridge (Shelton: 37, para 0057, para 0062) comprising staples (Shelton: 222) removably stored therein and a firing member (Shelton: 14) movable through a firing stroke (Shelton: para 0099) comprising a first stroke portion (Shelton: portion of the firing stroke prior to 272 of 270, (i.e. see fig. 29), see also annotated fig. 27) and a second stroke portion (Shelton: portion of the firing stroke after 272 of 270, (i.e. see fig. 29) see also annotated fig. 27) and wherein said surgical instrument further comprises a firing lockout (Shelton: 270) configured to block said second stroke portion if said replaceable unspent staple cartridge is missing from said end effector (Shelton: para 0102-0109), and wherein said staples are ejected from said replaceable unspent staple cartridge during said second stroke portion if said replaceable unspent staple cartridge is seated in said end effector (Shelton: para 0102-0109). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the surgical instrument of Viola with the addition of firing lockout as taught by Shelton in order to prevent firing of the surgical instrument when there is a missing or spent cartridge present, which makes the instrument safer and easier to use. 
Regarding claim 29, as shown in claim 27, the combination of Viola and McCormick is silent on wherein said surgical instrument further comprises a firing lockout configured to block said staple firing stroke portion if said replaceable unspent staple cartridge is missing from said end effector, and wherein said staples are ejected from said replaceable unspent staple cartridge during said staple firing stroke portion if said replaceable unspent staple cartridge is seated in said end effector.
However, Shelton teaches a similar surgical instrument (Shelton: 10) with an end effector (Shelton: 12) configured to receive a replaceable unspent staple cartridge (Shelton: 37, para 0057, para 0062) comprising staples (Shelton: 222) removably stored therein and a firing member (Shelton: 14) movable through a firing stroke (Shelton: para 0099), wherein said firing stroke comprises an initial stroke portion (Shelton: portion of the firing stroke prior to 272 of 270, (i.e. see fig. 29), see also annotated fig. 27) and a staple firing stroke portion (Shelton: portion of the firing stroke after 272 of 270, (i.e. see fig. 29) see also annotated fig. 27) and wherein said surgical instrument further comprises a firing lockout (Shelton: 270) configured to block said staple firing stroke portion if said replaceable unspent staple cartridge is missing from said end effector (Shelton: para 0102-0109), and wherein said staples are ejected from said staple cartridge during said staple firing stroke portion if said unspent staple cartridge is seated in said end effector (Shelton: para 0102-0109). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the surgical instrument of Viola with the addition of firing lockout as taught by Shelton in order to prevent firing of the surgical instrument when there is a missing or spent cartridge present, which makes the instrument safer and easier to use. 

Claims 26 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viola in view of McCormick and in further view of USP# 20010004700 Honeycut et al. (henceforth Honeycut).
Regarding claim 26, as shown in claim 26, the combination of Viola and McCormick is silent on surgical instrument further comprising a pulse width modulation circuit to control the speed of said electric motor. 
However, Honeycut teaches a surgical instrument (Honeycut: 10) comprising a motor (Honeycut: 90) and a pulse width modulation circuit (Honeycut: 134) to control the speed of said electric motor (Honeycut: para 0113) which utilizes a pulse width modulation circuit to control said motor to control the motor (Honeycut: para 0113). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combination of Viola and McCormick with the usage of a pulse width modulation to control the motor as taught by Honeycut in order to provide precise and energy efficient control over the motor.
Regarding claim 31, as shown in claim 30, the combination of Viola and McCormick is silent on the surgical instrument further comprising a pulse width modulation circuit to control the speed of said electric motor.
However, Honeycut teaches a surgical instrument (Honeycut: 10) comprising a motor (Honeycut: 90) and a pulse width modulation circuit (Honeycut: 134) to control the speed of said electric motor (Honeycut: para 0113) which utilizes a pulse width modulation circuit to control said motor to control the motor (Honeycut: para 0113). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify surgical instrument of Viola with the usage of a pulse width modulation to control the motor as taught by Honeycut in order to provide precise and energy efficient control over the motor.

Response to Arguments
Applicant’s arguments filed on 5/2/2022 have been fully considered:
Applicant’s arguments regarding claims 22 and 27, have been fully considered but are not persuasive. 
Regarding claims 22 and 27, Applicant contends that one having ordinary skill in the art would not combine Viola with McCormick since McCormick is a motorized clamping device whereas Viola uses motor-less clamping.  However, the combination relies on modification to the motorized firing member which can benefit from a current sensor since the motorized firing member can also experience stall/stuck which can cause damage to the instrument and/or tissue.
Furthermore, the motorized firing member of Viola also performs a clamping function (i.e. keeping the tissue clamped between the anvil and cartridge assembly during firing of the staples) after the initial manual clamping using the firing member flange 142 as described in para 0063. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A./
Examiner, Art Unit 3731

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731